Name: Commission Regulation (EC) NoÃ 1162/2005 of 19 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 20.7.2005 EN Official Journal of the European Union L 188/1 COMMISSION REGULATION (EC) No 1162/2005 of 19 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 19 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 74,2 096 42,0 999 58,1 0707 00 05 052 88,0 999 88,0 0709 90 70 052 75,3 999 75,3 0805 50 10 388 66,4 508 58,8 524 73,5 528 62,0 999 65,2 0808 10 80 388 83,8 400 107,9 404 86,7 508 70,2 512 75,6 528 52,6 720 57,9 804 80,7 999 76,9 0808 20 50 388 77,0 512 40,0 528 53,2 999 56,7 0809 10 00 052 156,5 999 156,5 0809 20 95 052 291,3 400 311,5 999 301,4 0809 30 10, 0809 30 90 052 136,8 999 136,8 0809 40 05 624 88,0 999 88,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.